
	

113 HR 2982 IH: Computer Science in STEM Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2982
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Cárdenas (for
			 himself and Mr. Polis) introduced the
			 following bill; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committee on Science, Space, and Technology, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Education to award grants to
		  State educational agencies to develop comprehensive plans to strengthen
		  elementary and secondary computer science education, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Computer Science in STEM Act of
			 2013.
		2.FindingsThe Congress finds the following:
			(1)Computer science
			 is transforming industry, creating new fields of commerce, driving innovation
			 in all fields of science, and bolstering productivity in established economic
			 sectors.
			(2)Computer science
			 underpins the information technology sector of the United States economy, which
			 is a significant contributor to the economic output of the United
			 States.
			(3)The Bureau of
			 Labor Statistics projects that from 2008 through 2018 more than 1,500,000
			 high-wage computing jobs will be created in the United States economy, making
			 high-wage computing one of the fastest growing occupational fields.
			(4)The breadth of industries requiring
			 computing professionals is diverse, two-thirds of computing jobs are in sectors
			 other than information technology, including manufacturing, defense, health
			 care, finance, and government.
			(5)Providing students with computer science
			 education in elementary and secondary school is critical for student success in
			 the 21st century and for strengthening the workforce.
			(6)Elementary and secondary computer science
			 education gives students a deeper knowledge of the fundamentals of computing,
			 yielding critical thinking skills that will serve them throughout their lives
			 in numerous fields.
			(7)Computer science
			 courses in elementary and secondary schools are fading from the national
			 landscape at a time when they are most needed. The Computer Science Teachers
			 Association (CSTA) has found that introductory secondary school computer
			 science courses have decreased in number by 17 percent since 2005 and the
			 number of Advanced Placement (AP) computer science courses has decreased by 33
			 percent.
			(8)Significant
			 disparities in access to computer science education exist for minorities.
			 Research in the Los Angeles Unified School District, the second largest and one
			 of the most diverse school districts in the United States, found
			 college-preparatory computer science courses were commonly missing in schools
			 with high numbers of Latino and African-American students.
			(9)Only 14 States allow computer science
			 courses to count toward a student’s secondary school graduation requirements,
			 chilling student interest in computer science courses.
			(10)The CSTA has
			 found that many States do not have a certification or licensure process for
			 computer science teachers, and where certification processes do exist, such
			 processes often have no connection to computer science content.
			(11)Computer science
			 education has been encumbered by confusion regarding the related but distinct
			 concepts of computer science education, technology education, and the use of
			 technology in education.
			(12)Computer science
			 education courses have often been placed within the vocational education
			 pathways in schools, creating a focus on applied information technology skills
			 rather than a focus on developing core computer science knowledge.
			(13)With the growing importance of computing in
			 society, the need for students to understand the fundamentals of computing, and
			 the significant challenges computer science education faces in elementary and
			 secondary education, broad support for computer science education is needed to
			 catalyze reform.
			3.Amendment to the
			 America COMPETES Reauthorization Act of 2010Section 2(2) of the America COMPETES
			 Reauthorization Act of 2010 (42 U.S.C. 6621 note) is amended by inserting
			 , and computer science after and
			 mathematics.
		4.State
			 comprehensive planning grants
			(a)Program
			 authorizedThe Secretary of
			 Education shall award grants to State educational agencies to develop
			 comprehensive plans to strengthen elementary and secondary computer science
			 education in accordance with this section.
			(b)ObjectivesA
			 comprehensive plan developed under this section shall outline strategies for
			 achieving the following objectives:
				(1)Provide an
			 engaging and rigorous computer science education intended to ensure students
			 are prepared for the 21st century.
				(2)Assess the State’s
			 needs for computer science education, particularly for underrepresented
			 populations.
				(3)Ensure access to
			 computer science courses, particularly at low-performing schools and for
			 low-income students and students underrepresented in computing.
				(4)Ensure that students are exposed to
			 grade-appropriate computer science concepts in kindergarten through grade 12
			 and that computer science courses at the secondary level are viewed as part of
			 the core curriculum students need to be ready for postsecondary education and
			 careers.
				(5)Ensure that
			 teachers have the appropriate background, skills, and access to resources to
			 teach computer science.
				(c)Contents of
			 comprehensive plansA State
			 educational agency that receives a grant under subsection (a) shall develop a
			 comprehensive plan that meets the objectives described in subsection (b) and
			 includes the following:
				(1)An assessment of
			 elementary and secondary computer science education in such State.
				(2)Proposals to
			 improve elementary and secondary computer science education in such State
			 through the development and implementation of—
					(A)challenging and
			 grade-appropriate academic content standards for computer science at elementary
			 and secondary education levels;
					(B)grade-appropriate
			 assessments of computer science learning;
					(C)programs to
			 increase access to computer science courses for students at low-performing
			 schools and students underrepresented in computing;
					(D)improved computer science teacher
			 certification or licensure requirements and processes;
					(E)professional
			 development programs for computer science teachers; and
					(F)programs for
			 ensuring that computer science courses at the secondary level are considered an
			 integral part of the curriculum students need to be well prepared for higher
			 education and employment.
					(d)ConsultationIn
			 developing a comprehensive plan under this section, a State educational agency
			 shall collaborate with representatives of institutions of higher education,
			 with other interested parties, and, where they exist in such State, with State
			 P–16 or P–20 councils.
			(e)Duration of
			 grantsThe Secretary shall
			 award each grant under subsection (a) for a period of 2 years.
			(f)Funding
			 structure
				(1)In
			 generalThe Secretary shall
			 award grants under subsection (a) proportionally among the State educational
			 agencies that apply for grant funding under this section based on the number of
			 low-income children served by the State educational agency compared to the
			 total number of low-income children served by all of the State educational
			 agencies that apply for grant funding under this section.
				(2)Counting
			 low-income children
					(A)Categories of
			 childrenThe number of low-income children to be counted for
			 purposes of this section is the aggregate of—
						(i)the
			 number of children aged 5 to 17, inclusive, in the State from families below
			 the poverty level, as determined by the Secretary on the basis of the most
			 recent satisfactory data;
						(ii)the
			 number of children (determined for either the preceding year or for the second
			 preceding year, as the Secretary finds appropriate) aged 5 to 17, inclusive, in
			 the State in institutions for neglected and delinquent children (other than
			 such institutions operated by the United States); and
						(iii)the number of
			 children aged 5 to 17, inclusive, in the State from families above the poverty
			 level as determined under paragraph (4)(A) of section 1124(c) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6333(c)(4)).
						(B)MethodologyIn making computations under subparagraph
			 (A), the Secretary shall use the methodology described in paragraphs (3)
			 through (5) of section 1124(c) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C.
			 6333(c)).
					(3)Minimum
			 grantNotwithstanding paragraph (1), each State educational
			 agency approved by the Secretary to receive a grant under this section shall
			 receive a minimum grant of $250,000.
				(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as necessary, subject to the
			 availability of appropriations, to carry out this section.
			5.Implementation
			 grants
			(a)Program
			 authorizedThe Secretary
			 shall award grants to State educational agencies in accordance with this
			 section to implement computer science education improvements proposed in
			 comprehensive plans that meet the requirements of subsections (b) and (c) of
			 section 4.
			(b)BenchmarksEach
			 State educational agency applying for a grant under this section shall—
				(1)develop
			 quantifiable benchmarks for the activities supported under such grant, which
			 may include benchmarks for increasing—
					(A)student knowledge
			 and competency of grade-appropriate computer science concepts;
					(B)the number of
			 students that take computer science courses;
					(C)the diversity of
			 students who take computer science courses;
					(D)the number of
			 students who plan to pursue postsecondary computer science degrees;
					(E)the diversity of
			 students who plan to pursue postsecondary computer science degrees; and
					(F)the number of
			 teachers who are certified to teach computer science; and
					(2)submit such
			 quantifiable benchmarks to the Secretary for approval.
				(c)ActivitiesGrant
			 funds received under this section shall be used by each State educational
			 agency for the development and implementation of—
				(1)challenging and
			 grade-appropriate academic content standards for computer science;
				(2)grade-appropriate
			 assessments of computer science learning;
				(3)programs to
			 increase access to computer science courses for students at low-performing
			 schools and students underrepresented in computing;
				(4)improved computer
			 science teacher certification requirements and processes;
				(5)professional
			 development programs for computer science teachers;
				(6)programs for ensuring that computer science
			 courses at the secondary level are considered an integral part of the
			 curriculum students need to be well prepared for higher education and
			 employment;
				(7)effective computer
			 science curricula;
				(8)computer science distance learning
			 programs; and
				(9)such other
			 activities that strengthen computer science education and that such State
			 educational agency considers appropriate.
				(d)Administrative
			 expensesA State educational agency may use not more than five
			 percent of a grant received under this section for administrative
			 expenses.
			(e)PartnershipsIn performing the activities required under
			 subsection (c), each State educational agency shall partner with institutions
			 of higher education and local educational agencies, and may partner with
			 nonprofit organizations, businesses, and other State educational
			 agencies.
			(f)Non-Federal
			 share
				(1)In
			 generalEach State
			 educational agency receiving a grant under this section shall provide a
			 non-Federal share, in cash or in-kind, of the funding for the activities
			 described in subsection (c) of not less than 20 percent of the total cost of
			 such activities in any fiscal year.
				(2)Financial
			 hardship waiverThe Secretary may reduce or waive the requirement
			 to provide a non-Federal share under paragraph (1) for a State educational
			 agency if such State educational agency demonstrates a need for such waiver or
			 reduction due to extreme financial hardship.
				(g)Duration of
			 grantsThe Secretary shall
			 award each grant under subsection (a) for a period of five years.
			(h)Subsequent
			 grantsAt the end of the 5-year period for a grant, the grant
			 recipient may apply for an additional grant under this section by submitting an
			 updated comprehensive plan that meets the requirements of subsections (b) and
			 (c) of section 4. In considering an application for a subsequent grant under
			 this section, the Secretary shall take into consideration the reports filed
			 under subsection (l).
			(i)Competitive
			 basis; priorityThe Secretary shall—
				(1)award grants for a
			 fiscal year on a competitive basis among State educational agencies that meet
			 the requirements for funding under this section; and
				(2)give priority to
			 State educational agency proposals that include an emphasis on serving
			 low-performing schools and on increasing participation in computer science by
			 students underrepresented in computing.
				(j)Funding
			 PriorityIn allocating grant funds received under this section, a
			 State educational agency shall give priority to proposals that include an
			 emphasis on serving low-performing schools and on increasing participation in
			 computer science by students underrepresented in computing.
			(k)Supplement, not
			 supplantFunds made available
			 to carry out this section shall be used to supplement, and not supplant, other
			 Federal and State funds available to carry out the activities described in this
			 section.
			(l)ReportsEach
			 State educational agency receiving a grant under this section shall—
				(1)measure the
			 progress of such State educational agency in achieving the benchmarks developed
			 under subsection (b)(1);
				(2)collect data
			 relating to student-related benchmarks developed under subsection (b)(1) in a
			 form that is disaggregated by student race, ethnicity, gender, disability
			 status, migrant status, English proficiency status, and low-income status,
			 except that such disaggregation shall not be required when the number of
			 students in a category is insufficient to yield statistically reliable results
			 or the results would reveal personally identifiable information about an
			 individual student;
				(3)collect such other
			 performance information as the Secretary may reasonably require for the
			 national evaluation conducted under section 6;
				(4)submit a report to
			 the Secretary addressing each item in paragraphs (1) through (3) not later than
			 four years after the date on which the State educational agency receives an
			 initial grant under this section; and
				(5)not later than two
			 years after the date of the submission of the report required under paragraph
			 (4), and biennially thereafter until the State educational agency no longer
			 receives grant funding under this section, submit to the Secretary an update of
			 such report.
				(m)GuidanceThe
			 Secretary shall provide guidance to State educational agencies regarding
			 acceptable data sources and methodologies for—
				(1)establishing
			 performance benchmarks; and
				(2)measuring progress
			 by State educational agencies receiving grants under this section.
				6.National
			 evaluation
			(a)In
			 generalNot earlier than 4 years after the date of the enactment
			 of this Act, the Secretary shall contract with an independent organization for
			 a comprehensive, scientifically valid, and quantitative evaluation of the
			 performance and effectiveness of the activities funded by grants received under
			 this Act in improving the availability and quality of computer science
			 education, the overall participation rate of students in computer science
			 courses, and the participation rate of students underrepresented in computing
			 in computer science courses.
			(b)Reporting
			 requirements
				(1)Initial
			 reportNot later than 5 years after the date of the enactment of
			 this Act, the Secretary shall submit to Congress a report on the results of the
			 evaluation described in subsection (a).
				(2)Report
			 updatesNot later than 2
			 years after the date on which the Secretary submits the report required under
			 paragraph (1), and biennially thereafter, the Secretary shall submit to
			 Congress an update of such report.
				7.Expanding teacher
			 preparation programs for computer science teachers
			(a)Subpart
			 headingPart B of title II of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6661 et seq.) is
			 amended by inserting at the end the following:
				
					2Model Teacher
				Preparation
				Program
					.
			(b)Computer science
			 model teacher preparation programInsert after the subpart 2
			 heading the following:
				
					2211.Computer
				science model teacher preparation program
						(a)EstablishmentThe Secretary is authorized to award grants
				to institutions of higher education to improve training for elementary school
				and secondary school computer science teachers.
						(b)EligibilityThe
				Secretary shall award a grant under this section to an institution of higher
				education that—
							(1)has, at
				minimum—
								(A)a program in
				teacher education; and
								(B)a program in
				computer science or informatics; and
								(2)submits an
				application at such time, in such form, and containing such information and
				assurances as the Secretary may require.
							(c)Use of
				fundsAn institution of higher education that receives a grant
				under the section shall use the grant funds to carry out not less than one of
				the following activities:
							(1)Develop courses
				for undergraduate students that—
								(A)prepare such
				students to teach computer science in elementary schools and secondary
				schools;
								(B)address content
				and pedagogy in informatics or computer science education; and
								(C)engage the teacher
				education department and other relevant departments at the institution of
				higher education.
								(2)Develop and fund teacher mentoring programs
				to support elementary school and secondary school computer science teachers who
				are new to the profession.
							(d)Duration of
				grantsEach grant awarded by the Secretary under this section
				shall be for a period of 5 years.
						(e)ReportNot
				later than 180 days after the conclusion of the grant period described under
				subsection (d), an institution of higher education that receives a grant under
				this section shall submit to the Secretary and Congress a report that—
							(1)identifies the number of teachers served
				under the grant;
							(2)identifies the number of teachers described
				in paragraph (1) who obtain a teaching position in a computer science
				classroom; and
							(3)evaluates the activities carried out under
				this section.
							.
			(c)Technical
			 amendmentThe table of
			 contents for such Act is amended by inserting before the item relating to part
			 C of title II the following:
				
					
						Subpart 2—Model teacher preparation
				program
						Sec. 2211. Computer science model teacher
				preparation
				program.
					
					.
			8.Computer science
			 in the Robert Noyce teacher scholarship programSection 10 of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1) is amended—
			(1)by striking
			 and mathematics and inserting mathematics, informatics,
			 and computer science in each place it appears;
			(2)in subsection
			 (a)(3)(B), by striking or mathematics and inserting
			 mathematics, informatics, and computer science;
			(3)in subsections
			 (b)(1)(D)(i), (c)(1)(A), (d)(1), and (i)(7) by striking or
			 mathematics in each place it appears and inserting mathematics,
			 informatics, or computer science; and
			(4)in subsection (i)(5), by striking or
			 mathematics and inserting mathematics, or computer
			 science.
			9.DefinitionsIn this Act:
			(1)Computer
			 scienceThe term computer science means the study of
			 computers and algorithmic processes and includes the study of computing
			 principles, computer hardware and software design, computer applications, and
			 the impact of computers on society.
			(2)Computer science
			 educationThe term computer science education
			 includes computing education in any of the following:
				(A)Software
			 design.
				(B)Hardware
			 design.
				(C)Creation of
			 digital artifacts.
				(D)Abstraction.
				(E)Logic.
				(F)Algorithm
			 development and implementation.
				(G)Programming
			 paradigms and languages.
				(H)Theoretical
			 foundations.
				(I)Networks.
				(J)Graphics.
				(K)Databases and
			 information retrieval.
				(L)Information
			 security and privacy.
				(M)Artificial
			 intelligence.
				(N)The relationship
			 between computing and mathematics.
				(O)The limits of
			 computation.
				(P)Applications in
			 information technology and information systems.
				(Q)The social impacts
			 of computing.
				(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			(4)Local
			 educational agencyThe term local educational
			 agency—
				(A)subject to
			 subparagraph (B), has the meaning given that term in section 9101(26) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(26)); and
				(B)includes any
			 charter school (as defined in section 5210(1) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221i(1))) that
			 constitutes a local educational agency under State law.
				(5)SecretaryThe
			 term Secretary means the Secretary of Education.
			(6)State
			 educational agencyThe term State educational agency
			 has the meaning given that term in section 9101(41) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801(41)).
			(7)Students
			 underrepresented in computingThe term students
			 underrepresented in computing—
				(A)means populations
			 historically underrepresented in computer science disciplines; and
				(B)includes females,
			 racial minorities, and low-income students.
				
